DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendment filed 07/19/2021 has been entered – Claims 1, 5-10, and 12-15 are amended; Claims 2-4, 9, and 11 are cancelled; Claims 16-18 are newly added. Claims 1, 5-8, 10, and 12-18 remain pending in the application. 

The rejection of Claims 1-15 under 35 U.S.C. 112(b) as being indefinite as previously set forth in the Non-Final Office Action mailed 03/18/2021 is maintained (where the claims remain pending) – see note in the Response to Arguments below. 

The rejection of Claim 9 under 35 U.S.C. 112(d) as being of improper dependent form as previously set forth in the Non-Final Office Action mailed 03/18/2021 is moot because Claim 9 is cancelled due to Applicant’s amendment. 

The rejection of Claims 1-4 and 9-12 under 35 U.S.C. 102(a)(1) as being anticipated by Shen et al. as previously set forth in the Non-Final Office Action mailed 03/18/2021 is overcome due to Applicant’s amendment. However, as outlined in greater detail below, new grounds of rejection have been made. The rejection of the other claims under 35 U.S.C. 103 have been updated accordingly in view of the new grounds of rejection above and any further amendments to said claims. 



Response to Arguments
Applicant’s arguments on Pages 5-6 of the response dated 07/19/2021 with respect to the rejection of Claims 1-15 under 35 USC § 112(b) have been fully considered but they are not persuasive. 
Applicant’s Argument – Applicant argues on Pages 5-6 of the reply that the amended claims are sufficiently definite.  
Examiner’s Response – The Examiner notes that the claim amendments did overcome many of the issues with respect to 35 U.S.C. 112(b) as previously set forth. However, the Examiner notes that the claims were previously rejected because it is unclear what structures are encompassed by the term “rose fiber yarn” and said rejection was neither addressed via the amendments nor the arguments. Accordingly, said rejection is maintained. 

Insofar as they apply to the grounds of rejection outlined below, Applicant’s arguments on Pages 6-8 of the response dated 07/19/2021 with respect to the rejection of the claims under 35 USC § 103 have been fully considered but they are not persuasive. 
Applicant’s Argument – Applicant argues on Pages 6-8 of the reply that Shen is silent regarding to the use of knitted materials and that one of skill would not have been motivated by that taught in any of the secondary references to adapt that described by Shen in order to produce the claimed knitted materially as they are structurally distinct in nature. 
Examiner’s Response – With respect to the newly added limitation wherein the fabric is a knitted fabric, the Examiner notes the new grounds of rejection outlined below (Shen in view of Saville). The Examiner agrees that Shen does not teach a knitted fabric. However, in the analogous art of textiles, Saville teaches that it was known in the pertinent art that knitted fabrics are relatively floppy and garments 

Claim Interpretation
For examination purposes herein, a “soft yarn” (as recited in at least Claim 5) will be assumed to encompass only those yarns selected from the group consisting of cashmere, merino wool, mohair, qiviut, angora, alpaca, llama, camel hair, vicuna, aralac, silk, and acrylic.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 5-8, 10, and 12-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the instant claim recites a “rose fiber yarn”. As stated in the instant specification, “the term ‘rose fiber’ refers to a protein-enriched cellulose fiber, particularly a blend of cellulose and rice protein” (see Pg. 1, lines 25-26). It is unclear from this statement 
Likewise, according to the instant specification, the phrase “rose fiber yarn” refers to a spun yarn consisting of rose fiber (see Pg. 2, lines 7-8). Thus, the term “rose fiber yarn” in the instant claim is indefinite because it is inherits the deficiencies discussed above with respect to the term “rose fiber”. For examination purposes herein, a rose fiber yarn will be interpreted as encompassing yarns spun from fibers comprising cellulose and protein as well as those yarns specifically referred to as a rose fiber yarn or an art-accepted synonym thereof.
Furthermore, regarding Claim 1, the claim includes the limitation “wherein the structural yarn is characterized by a tenacity of 0.15 N/tex to 0.85 N/tex and an elongation at break of 2% to 46%” which renders the claim indefinite because it is unclear what structure is encompassed by the limitation. More specifically, it is unclear if the yarn itself is required to have these properties or if the constituent parts of the yarn (i.e. the fibers) may have the properties. Based on the instant specification which indicates that fibers in the structural yarns are characterized by said properties (see Pg. 4, lines 3-4), the later interpretation will be used for examination purposes herein. 
Dependent Claims 5-8, 10, and 12-18 are rejected for failing to overcome the deficiencies of the parent Claim 1. 

Regarding Claim 10, the claim includes the limitation “the at least one elastic yarn” which lacks proper antecedent basis because the parent Claim 1 does not recite an elastic yarn. Note that the elastic yarn is first introduced in Claim 6. Thus, for examination purposes herein, the instant claim will be interpreted as follows: “the knitted fabric according to Claim 6 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or                   nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over IDS reference Shen et al. ("The Analysis of Ultraviolet Transmission Properties of Rousi Fabric". Silk. Vol. 49, No. 08. Aug 2012), hereinafter Shen-CN, in view of Saville (Physical Testing of Textiles - 10.1.4 Drape from Woodhead Publishing 1999) when taken with the evidence of Chen (Textiles and Fashion - 4.2 Viscose Rayon from Woodhead Publishing 2015). A machine translation of Shen-CN is provided with the Office Action and is referred to herein for citations as Shen-MT. 
Regarding Claim 1, Shen teaches a woven fabric comprising soft silk fibers which are made by blending and spinning rice protein and viscose (see Shen-MT – Pg. 1, line 27). Provided the definition of rose fiber in the instant specification wherein the term “rose fiber” refers to a protein-enriched cellulose fiber (see Pg. 1, lines 25-26) and given the English abstract of Shen-CN which describes the fabric as comprising Rousi fibers, the soft silk fibers of Shen are regarded to read on the rose fiber yarns of the instant claim. 
Shen teaches said woven fabric wherein the warp yarns are pure soft silk fiber yarns with a fineness of 13.5 tex (see Shen-MT – Pg. 1, line 53) and wherein the weft yarns are blended yarns of 40% soft silk fiber and 60% cotton with a fineness of 25.6 tex (see Shen-MT – Tables 1&2 and Pg. 1, lines 55-56). Said silk/cotton yarn is regarded to read on the term structural yarn since the presence of said yarn contributes to the durability of the fabric per the definition in the instant specification (see Instant – Pg. 4, lines 1-2). 
As evidenced by Chen, dry cotton fibers have a typical tenacity of 2.4-2.9 g/denier (equivalent to 0.21-0.26 N/tex) and an elongation at break of 7-9% (see Table 4.1). Therefore, the structural yarn are regarded to meet the claimed limitation wherein they are characterized by a tenacity of 0.15-0.85 N/tex and an elongation at break of 2-46% (see claim interpretation note in 35 USC § 112(b) section above).
Shen’s fabric has both a warp and a weft density of 200 threads per 10 cm (see Shen-MT – Pg. 1, lines 54-56 and Table 2). Therefore, since both the warp and the weft threads are present in the fabric with the same weave density, a comparison of the individual thread densities of the soft silk fibers and the silk/cotton fibers may be used to calculate the weight proportion of the silk fibers (rose fiber yarns) in the fabric as 34.5% [i.e. 13.5 / (13.5 + 25.6) = 34.5 wt%]. 

Such a modification would result in a fabric having knitted fabric comprising a weight proportion of 34.5% rose fiber yarn. A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the pertinent art would have expected them to have the same properties. See MPEP § 2144.05. It is the Examiner’s position that the weight proportion of the prior art does not fall within the claimed range of 35-40% but it is substantially close such that the ordinarily skilled artisan would expect the fabric to have the same properties. The burden is on the Applicant to prove otherwise. 
  
Claims 5, 7, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. ("The Analysis of Ultraviolet Transmission Properties of Rousi Fabric". Silk. Vol. 49, No. 08. Aug 2012) in view of Saville (Physical Testing of Textiles - 10.1.4 Drape from Woodhead Publishing 1999), as applied to Claim 1 above, and further in view of Wu (CN 102733200 A). A . 
Regarding Claims 5 and 7, Shen in view of Saville teaches the knitted fabric according to Claim 1 above but the combination does not teach a fabric further comprising a soft yarn. In the analogous art of viscose fabrics, Wu teaches a fabric comprising tencel (viscose), cotton, and silk yarns wherein the silk yarns are present at a concentration of 5-20% (see Abstract). Wu suggests that the fabric has the advantages of being soft, comfortable, and smooth among others (see Abstract). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the fabric of Shen in view of Saville which includes both viscose and cotton fibers to include 5-20% silk yarns (which falls within the range recited in Claim 7 of 1-20%) with the reasonable expectation of success in obtaining a fabric that displays the above benefits of the fabric of Wu. 

Regarding Claim 16, Shen in view of Saville and Wu teaches the knitted fabric according to Claim 7 above wherein the weight proportion of the soft yarn is 5-20% which overlaps with the claimed range of 6-12%. A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP § 2144.05.

Claims 6, 8, 10, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. ("The Analysis of Ultraviolet Transmission Properties of Rousi Fabric". Silk. Vol. 49, No. 08. Aug 2012) in view of Saville (Physical Testing of Textiles - 10.1.4 Drape from Woodhead Publishing 1999), as applied to Claim 1 above, and further in view of Matsumoto et al. (EP 3006614 A1).
Regarding Claims 6 and 8, Shen in view of Saville teaches the knitted fabric according to Claim 1 above but the combination does not teach a fabric further comprising an elastic yarn. In the analogous art of fabrics comprising viscose rayon fibers, Matsumoto teaches a fabric comprising a polyurethane elastic fiber in an amount of more than 5% by weight and less than 

Regarding Claim 10, Shen in view of Saville and Matsumoto teaches the knitted fabric according to Claim 6 above (see note regarding the interpretation of Claim 10 in the 35 USC § 112(b) section above) wherein the fabric comprises 34.5 wt% rose fiber yarn and 5-10 wt% of the elastic yarn. A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the pertinent art would have expected them to have the same properties. See MPEP § 2144.05. It is the Examiner’s position that the weight proportions of the prior art does not fall within the claimed range of 35-40% rose fiber and 3% elastic fiber but it is substantially close such that the ordinarily skilled artisan would expect the fabric to have the same properties. The burden is on the Applicant to prove otherwise.

Regarding Claim 14, Shen in view of Matsumoto teaches the knitted fabric according to Claim 6 above wherein the fabric includes a polyurethane elastic fiber. Provided the Oxford English Dictionary definition of elastane – a highly elastic polyurethane material – the polyurethane elastic fibers of Shen in view of Matsumoto are regarded to meet the limitation of the instant claim wherein the elastic yarn consists of elastane. 

Regarding Claim 17, Shen in view of Saville and Matsumoto teaches the knitted fabric according to Claim 8 above wherein the fabric comprises 5-10 wt% of the elastic yarn. A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the pertinent art would have expected them to have the same properties. See MPEP § 2144.05. It is the Examiner’s position that the weight proportion of the prior art does not overlap with claimed range of 2-4% but it is substantially close such that the ordinarily skilled artisan would expect the fabric to have the same properties. The burden is on the Applicant to prove otherwise.

Claims 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. ("The Analysis of Ultraviolet Transmission Properties of Rousi Fabric". Silk. Vol. 49, No. 08. Aug 2012) in view of Saville (Physical Testing of Textiles - 10.1.4 Drape from Woodhead Publishing 1999), as applied to Claim 1 above, and further in view of Chen (Textiles and Fashion - 4.2 Viscose Rayon from Woodhead Publishing 2015).
Regarding Claims 12 and 18, Shen in view of Saville teaches the knitted fabric according to Claim 1 above wherein the structural yarns include 40% rose fibers (viscose fibers) and 60% cotton fibers. The prior art combination does not teach a fabric wherein the structural yarn consists of cotton. However, in the analogous art of viscose/cotton textile fibers, Chen teaches that it was known in the pertinent art that cotton displays lower elongation at break than viscose materials as well as a higher tenacity under wet conditions (see Table 4.1). Chen also suggests that viscose materials have a higher density than natural fibers and therefore, all else equal, produce heavier fabrics (see Pg. 85). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fabric of Shen in view of Saville such that the structural yarns include only cotton to customize the fabric mechanical and physical properties for the desired application, such as one in which . 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. ("The Analysis of Ultraviolet Transmission Properties of Rousi Fabric". Silk. Vol. 49, No. 08. Aug 2012) in view of Saville (Physical Testing of Textiles - 10.1.4 Drape from Woodhead Publishing 1999) and Wu (CN 102733200 A), as applied to Claim 5 above, and further in view of Tsujikawa et al. (WO 2006/114815 A1). A machine translation of Tsujikawa is provided with the Office Action and is referred to herein for text citations. 
Regarding Claim 13, Shen in view of Saville and Wu teaches the knitted fabric according to Claim 5 above wherein the fabric includes silk fibers. The combination does not teach a fabric comprising cashmere. However, in the analogous art of textiles, Tsujikawa teaches that it is known in the art that soft fibers include silk and cashmere, among others (see [0038]). Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the fabric of Shen in view of Saville and Wu by substituting the silk yarns for cashmere yarns. The substitution would have been one preferred soft yarn for another and one of ordinary skill in the art would reasonably expect success in practicing the invention of the prior art after said substation. See MPEP 2143 § (B). 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. ("The Analysis of Ultraviolet Transmission Properties of Rousi Fabric". Silk. Vol. 49, No. 08. Aug 2012) in view of Saville (Physical Testing of Textiles - 10.1.4 Drape from Woodhead Publishing 1999), as applied to Claim 1 above, and further in view of Mather et al. (Chemistry of Textile Fibres - 9.2.3 Double Face Knitted Fabrics from Royal Society of Chemistry 2011).
Regarding Claim 15, Shen in view of Saville teaches the knitted fabric according to Claim 1 above wherein the fabric comprises two yarns (i.e. rose fiber yarns (corresponding to the first yarn) and 40% rose fiber / 60% cotton fiber structural yarns (corresponding to the second yarn)) (see Shen-MT – Tables 1&2 and Pg. 1, lines 55-56) Note that the proportion of rose fiber in the second yarn falls within the claimed range of 20-50%. 
The prior art combination does not address the specific orientation of the first and second yarns on each face of the knitted fabric as the references appear silent with respect to the specific knitting pattern of the fabric. In the analogous art of knitted textiles, Mather teaches that it was known in the pertinent art that double face knitted constructions are useful in specialized applications wherein it is desired to have one face including a first yarn having a certain property and another face having a second yarn with another property (see Pg. 336). Therefore, it would have been obvious to form the knitted fabric of Shen in view of Saville using a double knit construction as suggested by Mather for the benefit of creating a fabric with two faces having different properties (that is a 100% rose fiber yarn side and a rose fiber/cotton yarn side). 











Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA ELIZABETH RICHARDSON whose telephone number is (571)272-5136.  The examiner can normally be reached on M-F, 7:30 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571)270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 





/R.E.R./Examiner, Art Unit 1789                                                                                                                                                                                                        
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789